Citation Nr: 1442468	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-39 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sciatic nerve involvement of the left lower extremity, to include as secondary to the service-connected thoracolumbar arthritis.

2.  Entitlement to a compensable disability rating for ocular spasms of the left eye with physiological anisocoria and photophobia.

3.  Entitlement to higher initial disability ratings for sciatic nerve involvement of the right lower extremity, currently rated as noncompensable prior to March 14, 2012, and 10 percent thereafter.

4.  Entitlement to a compensable initial disability rating for erectile dysfunction.

5.  Entitlement to a compensable initial disability rating for left epididymitis.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to December 1975, and from January 1986 to July 2004.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for erectile dysfunction, left epididymitis, and sciatic nerve involvement of the right lower extremity.  The RO assigned initial noncompensable disability ratings for each disability, retroactively effective from June 15, 2009, the date of the service connection claims.  The November 2009 rating decision also denied service connection for the left lower extremity and denied an increased disability rating for the left eye disability.  The Veteran filed a Notice of Disagreement (NOD) in December 2009, appealing the denials and appealing the initial disability ratings assigned.  The RO issued a Statement of the Case (SOC) in August 2010.  In September 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO issued another rating decision in September 2012, which increased the disability rating for the sciatic nerve involvement of the right lower extremity to 10 percent.  The 10 percent rating was made retroactively effective from March 14, 2012, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In January 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Left Leg Claim

Initially, the Veteran has not been provided with a proper notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Additionally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was afforded a VA spine and joints examination in September 2009 to determine the nature and etiology of his thoracolumbar arthritis.  At the examination, the Veteran reported radiation of pain into his bilateral legs, but a diagnosis regarding his left leg was not provided.  The Veteran was then afforded a VA neurological examination in March 2012, but only information and testing regarding the right leg was provided.  To date, the Veteran has not been provided a neurological examination, to include an electromyography (EMG), for his left leg disorder.  At his Board hearing, the Veteran testified to experiencing current numbness and muscle spasms in his left leg.  The Veteran testified that his left leg bones ached in service, and that his left leg became swollen and paralyzed in service.  See Board hearing transcript, pages 3-4.  His service treatment records (STRs) document tightness of the lower extremities.  See, e.g., May 1994 STR.  The Veteran is also competent to describe these in-service symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Veteran attributes his left leg disorder to his thoracolumbar arthritis.  The Veteran is currently service-connected for thoracolumbar arthritis.  There is no VA etiology examination of record with respect to the Veteran's left leg claim.  As the record establishes competent lay and medical evidence of a current diagnosis, an in-service incurrence, and the existence of a service-connected disability, a VA examination is required to determine the etiology of the sciatic nerve involvement of the left lower extremity.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

Increased Rating Claims

The Veteran was last afforded VA examinations for these claims in March 2012.  Since that time, at his Board hearing in January 2013, the Veteran described several symptoms that were not discussed at his recent VA examinations.  Specifically, regarding his left eye disability, the Veteran testified to experiencing left eye spasms, dry eyes, having to manually blink and open/close his eyes, light sensitivity, scratchy eyes, the use of glasses, and vision impairment.  Regarding his right leg disability, the Veteran testified to the use of a cane, numbness, muscle spasms, and an inability to walk/stand for long periods of time.  Regarding his erectile dysfunction and left epididmytis disabilities, the Veteran testified to experiencing scarring, soreness, total deformity of the left testicle, and pain.  The majority of these symptoms were not noted at his recent March 2012 VA examinations.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran also testified at his Board hearing that his March 2012 VA eye examination was inadequate because the VA examiner did not consider that the Veteran had to put eye drops in his eyes just to attend the examination.  See Board hearing transcript, pages 17, 19.  For the aforementioned reasons, the Board finds that the March 2012 VA examinations are inadequate to assess the Veteran's current levels of severity.  New VA examinations are required to assess the current severity of the Veteran's service-connected disabilities currently on appeal.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Other Considerations

Finally, the claims file currently contains VA treatment records from the Muskogee, Oklahoma, VA Medical Center (VAMC), to include the Oklahoma City, Oklahoma, VA Community-Based Outpatient Clinic (CBOC), and the Ardmore, Oklahoma, CBOC, dated since August 2011.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another notice letter pertaining to his service connection claim, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.
2.  Obtain all pertinent VA outpatient treatment records from the Muskogee, Oklahoma, VAMC, to include the Oklahoma City, Oklahoma, CBOC, and the Ardmore, Oklahoma, CBOC, since August 2011 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, schedule the Veteran for a VA neurological examination to determine the nature and etiology of his claimed sciatic nerve involvement of the left lower extremity.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, to include an EMG.  

Following an examination, the VA examiner is requested to address the following:

a) State whether the Veteran has a current diagnosis related to his claimed sciatic nerve involvement of the left lower extremity.

b) If so, is it at least as likely as not that the Veteran's current diagnosis was incurred in or caused by his active military service?  In this regard, the examiner is asked to consider the Veteran's lay statements of aching, swelling, and paralysis of his left leg in service, and the STRs documenting tightness of the left leg.  

c) If so, is it at least as likely as not that the Veteran's current diagnosis was caused by his service-connected thoracolumbar arthritis?  

d) If so, is it at least as likely as not that the Veteran's current diagnosis was aggravated (permanently worsened beyond the normal progression) by his service-connected thoracolumbar arthritis?
  
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

4.  After obtaining the above records, provide the Veteran with an appropriate VA eye examination to determine the severity of his service-connected ocular spasms of the left eye with physiological anisocoria and photophobia.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  Provide the VA examiner with the claims file to review.

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 6079.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  The examination report must include a discussion of the Veteran's claimed symptoms, to include eye spasms, dry eyes, having to manually blink and open/close his eyes, light sensitivity, scratchy eyes, the use of glasses, and vision impairment.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

5.  After obtaining the above records, provide the Veteran with an appropriate VA neurological examination to determine the severity of his service-connected sciatic nerve involvement of the right lower extremity.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  Provide the VA examiner with the claims file to review.

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 8520.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  The examination report must include a discussion of whether the paralysis is mild, moderate, moderately severe, or severe.  The examiner must also address the Veteran's claimed symptoms, to include the use of a cane, numbness, muscle spasms, and an inability to walk/stand for long periods of time.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

6.  After obtaining the above records, provide the Veteran with an appropriate VA examination to determine the severity of his service-connected erectile dysfunction.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  Provide the VA examiner with the claims file to review.

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 7522.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  The examination report must include a discussion of the Veteran's claimed symptoms, to include scarring, soreness, total deformity of the left testicle, and pain.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

7.  After obtaining the above records, provide the Veteran with an appropriate VA examination to determine the severity of his service-connected left epididymitis.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  Provide the VA examiner with the claims file to review.

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 7525.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  The examination report must include a discussion of the Veteran's claimed symptoms, to include scarring, soreness, swelling, total deformity of the left testicle, and pain.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

